El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
En esta ocasión nos corresponde resolver si, a la luz de las Reglas de Procedimiento Civil de 1979 (vigentes a la fecha en que se dictó la orden recurrida), el tribunal de instancia tenía la autoridad para imponer una sanción eco-nómica interlocutoria al peticionario a favor de la parte contraria en el pleito. Evaluada la controversia, resolvemos que la sanción impuesta por el tribunal de instancia no estaba dispuesta en esas reglas ni en la jurisprudencia.
Así, como norma general las Reglas de Procedimiento Civil de 2009 tampoco contemplan la autoridad del foro de instancia para imponer de forma interlocutoria una san-ción económica a una parte a favor de la parte contraria en el pleito. La única excepción a esa norma es cuando el Es-tado Libre Asociado de Puerto Rico, sus agencias, corpora-ciones o instrumentalidades tuvieran una conducta consti-tutiva de demora, inacción, abandono, obstrucción o falta de diligencia en perjuicio de la eficiente administración de la justicia, en cuyo caso el tribunal podrá imponer la san-ción económica interlocutoria y esta se concederá a favor de la parte contraria en el pleito.
En el presente caso, el Sr. Raúl Pérez Torres (señor Pé-rez Torres o peticionario) nos solicita que revoquemos una resolución(1) dictada por el Tribunal de Apelaciones, me-diante la cual ese foro denegó la expedición del auto de certiorari solicitado por el peticionario. El señor Pérez To*1018rres interesaba que el Tribunal de Apelaciones revocara una orden emitida por el Tribunal de Primera Instancia, Sala de San Juan, en la que se le ordenó consignar $13,937.50 para satisfacer los honorarios de abogado en los que incurrió la parte demandada en preparación para el juicio en su fondo.
Por las razones que discutimos más adelante, se expide el recurso de certiorari, se revoca la determinación del Tribunal de Apelaciones y se deja sin efecto la orden dictada por el tribunal de instancia. Los hechos sobre los cuales fundamentamos nuestra determinación se detallan a continuación.
I
En diciembre de 2004, el señor Pérez Torres presentó una demanda sobre incumplimiento de contrato contra la Academia del Perpetuo Socorro (Academia), la Iglesia Ca-tólica y la Orden de Hermanas de Notre Dame (todas son la parte recurrida). Específicamente, el peticionario adujo que la parte recurrida había incumplido con el deber de informarle acerca de cualquier cambio en la conducta de sus dos hijas, que fuera de naturaleza grave o que mere-ciera una pronta atención.
Como parte del descubrimiento de prueba, la Academia solicitó examinar el expediente preparado por el entonces Departamento de Servicios Sociales respecto a un inci-dente de remoción de las dos hijas del señor Pérez Torres.(2) Ante esa petición, el foro de instancia notificó a ambas hijas y les permitió presentar las objeciones que fueran necesarias para proteger la confidencialidad de los documentos que habrían de examinarse. Solo compareció *1019una de ellas y esta solicitó intervenir en el pleito, lo que fue aceptado por el tribunal de instancia.
En febrero de 2009, las partes anunciaron que el descu-brimiento de prueba había culminado. Así, pues, en abril de 2009, el foro de instancia celebró la conferencia con an-telación al juicio. En esa vista, la Academia anunció como testigo a la hija interventora, a lo que se opuso el peticionario. No obstante, el tribunal de instancia permitió que el peticionario tomara una deposición a esa testigo y ordenó que esta se realizara el día señalado para el co-mienzo del juicio en su fondo (27 de abril de 2009), pero mantuvo en vigor el señalamiento del juicio para los días 28, 29 y 30 de abril de 2009 y 1 de mayo del mismo año.
Unos días antes de la fecha pautada para la deposición, la parte recurrida se opuso a que esta se realizara. Especí-ficamente, solicitó su cancelación y, en la alternativa, pidió que se limitara el alcance de las preguntas dirigidas a la hija interventora. Además, solicitó que el señor Pérez Torres no estuviera presente durante la toma de deposición.
Llegado el día de la deposición, la abogada de la hija interventora manifestó que se oponía a la toma de deposi-ción y solicitó una orden protectora para que esta no se realizara. La representante legal fundamentó su oposición en que el señor Pérez Torres había tenido la oportunidad de realizar el descubrimiento de prueba y los asuntos que habrían de discutirse ya estaban incluidos en una contes-tación a interrogatorio y en una declaración jurada.
Así las cosas, el foro de instancia ordenó la toma de deposición a la hija interventora e impuso ciertas restric-ciones para regular ese procedimiento. En particular, el tribunal manifestó que la deposición no podía exceder el ámbito de una declaración jurada suscrita por la joven el 23 de febrero de 2009 y una contestación al interrogatorio del 15 de abril de ese mismo año. A su vez, el foro de ins-tancia reiteró que el testimonio de la joven en el juicio tam-bién se limitaría a esos dos asuntos: la declaración jurada y la contestación al interrogatorio. Sin embargo, el peticiona-rio no estuvo conforme con las limitaciones a la deposición, *1020por lo que solicitó reconsideración en corte abierta y la pa-ralización de la toma de deposición. Además, pidió que el tribunal pusiera su dictamen por escrito.
Así las cosas, el foro de instancia denegó la petición de reconsideración, por lo que el señor Pérez Torres decidió abandonar la toma de deposición. Mediante una minuta-resolución, el tribunal de instancia hizo constar que el se-ñalamiento de juicio en su fondo continuaba vigente para el día siguiente, el 28 de abril de 2009.(3) Llegado ese día, comparecieron al tribunal la hija interventora, las partes y sus respectivas abogadas. De inmediato la representante legal del peticionario informó que había presentado ante el Tribunal de Apelaciones una petición de certiorari y una moción en auxilio de jurisdicción para que se paralizara el inicio del juicio hasta tanto ese foro apelativo resolviera su solicitud. Así, pues, el tribunal de instancia pospuso el co-mienzo del juicio para horas de la tarde y señaló que si el Tribunal de Apelaciones no paralizaba los procedimientos, entonces el desfile de prueba comenzaría con el testimonio del demandante, el señor Pérez Torres. Finalmente, ese foro apelativo denegó tanto la moción en auxilio de juris-dicción como el recurso de certiorari.
Una vez el tribunal de instancia reanudó los procedi-mientos en la tarde de 28 de abril de 2009, el señor Pérez Torres indicó que había solicitado reconsideración al Tribunal de Apelaciones, ya que alegaba que la decisión de ese foro estuvo basada en que la deposición en controversia se había tomado el día anterior cuando en realidad esta nunca se realizó.(4) Así, pues, la abogada del peticionario manifestó que, responsablemente, no podía entrar a ver el juicio en su fondo debido a que su cliente le había solicitado que siguiera apelando. Según consta de la minuta-resolu-ción de 28 de abril de 2009, el foro de instancia indicó lo siguiente en corte abierta:
*1021Este Tribunal está listo para ver el caso y hoy es el día que la parte demandante tiene señalado su caso. Se le dio oportu-nidad para tomar una deposición. No tomaron la misma por razones que la licenciada Quiñones Bayrón entendió que eran prudentes, correctas y adecuadas. Pero, la obligación de este Tribunal era darle esa oportunidad. Se declinó esa oportuni-dad, este Tribunal no tiene nada más que decir. El Tribunal no puede obligar al demandante a testificar, lo único que le ad-vierte es que va a tener la posición del demandante de no estar dispuesto a que se le tome juramento y desfilar la prueba como falta de interés para continuar su caso. Una vez haya un Tribunal de mayor jerarquía que resuelva si su negativa a que el Tribunal le tome juramento y se inicie el desfile de la prueba hoy es razonable o irrazonable, [e\ste Tribunal determinará qué consecuencias conlleva el que el demandante haya sido citado para escuchar la prueba y se haya negado a que se le tome juramento para testificar. (Enfasis suplido.)(5)
Ante las expresiones del tribunal de instancia, la repre-sentante legal del señor Pérez Torres señaló que no era cierto que su cliente no tuviese interés en el pleito, sino que entendía que no se debía comenzar el juicio en su fondo toda vez que ello podía provocar la academicidad de los planteamientos en apelación. Estas expresiones de la abogada del peticionario fueron consideradas por el tribunal de instancia como una solicitud de reconsideración, la cual fue denegada.
Luego de que el Tribunal de Apelaciones denegara la moción de reconsideración del señor Pérez Torres, este pre-sentó un recurso de certiorari ante nuestra consideración, pero en noviembre de 2009 denegamos su expedición. Ante la culminación del trámite apelativo, el 14 de enero de 2010, el peticionario solicitó al foro de instancia que conti-nuara los procedimientos y expidiera una citación para de-poner a la hija interventora. Sin embargo, el tribunal de instancia denegó la solicitud hasta que el señor Pérez Torres mostrara causa por la cual no se debía desestimar su caso por este “haberse negado a iniciar el desfile de la prueba en la fecha en que estaba señalado el juicio en su *1022fondo”.(6) Entonces, en enero de 2010 el peticionario -en cumplimiento de ordenexpresó que nunca se negó a desfi-lar prueba y que solo estaba ejerciendo su derecho a apelar la decisión del tribunal de instancia. Así, pues, ese foro ordenó que la parte recurrida y la hija interventora se ex-presaran en cuanto a la moción en cumplimiento de orden presentada por el señor Pérez Torres. Luego de evaluar los argumentos de ambas partes, el 6 de abril de 2010, el foro de instancia denegó la moción del peticionario y expresó lo siguiente:
... No permitiremos el desfile de prueba al menos que la parte demandante pague todos los honorarios de abogado incurridos por la parte demandada en la preparación del juicio en su fondo que debió iniciarse el 28 de abril de 2009. Provea la parte demandada un desglose de los honorarios incurridos para exigir el pago de los mismos como sanción a la parte demandante [al] negarse a desfilar la prueba para sostener sus alegaciones a pesar de que el Tribunal de Apelaciones de-negó la moción en auxilio de jurisdicción presentada ante este foro y después de las múltiples advertencias del Tribunal de las consecuencias de su negativa a continuar los procedimien-tos según previamente pautados. La parte demandada debe someter informe de honorarios de abogado en diez días. (Enfa-sis suplido.(7)
Inconforme con la decisión del tribunal de instancia, la parte recurrida solicitó una reconsideración fundamentada en que lo procedente en derecho era la desestimación de la demanda con perjuicio y no la imposición del pago de los honorarios de abogado. Añadió que procedía una sentencia desestimatoria con la imposición de costas y honorarios de abogado.(8) A su vez, el 27 de abril de 2010 el señor Pérez Torres solicitó una reconsideración al tribunal de instancia y reiteró su petición de que se expidiera una citación para deponer a la hija interventora.
*1023En relación con la “Moción en cumplimiento de orden, de reconsideración y para que se desestime la demanda con perjuicio” presentada por la parte recurrida, el 28 de abril de 2010, el foro de instancia emitió una orden en la que dispuso lo siguiente:
Muestre causa la parte demandante por l[a] cual no debe-mos acceder a lo aquí solicitado o, en la alternativa, que se le . ordene pagar los honorarios de abogado invertidos por la parte demandada en la preparación de un juicio que no se pudo ce-lebrar por su negativa a desfilar la prueba, lo que ascendía a $13,937.50. Tiene diez días. (Énfasis suplido.(9)
El 3 de mayo de 2010 el tribunal de instancia declaró “no ha lugar” la petición de reconsideración del señor Pérez Torres y señaló que, ante la denegatoria del Tribunal de Apelaciones a su moción en auxilio de jurisdicción, el seña-lamiento de juicio en su fondo continuaba vigente y su obli-gación era desfilar la prueba. Además, el foro de instancia remitió al peticionario a la orden de 28 de abril de 2010.(10) Así, pues, en cumplimiento con esa orden de mostrar causa, el 7 de mayo de 2010 el señor Pérez Torres reiteró su derecho a apelar una determinación que consideraba errónea y solicitó la continuación del juicio en su fondo.
Finalmente, mediante una orden de 12 de mayo de 2010, el tribunal de instancia dispuso lo siguiente en torno al peticionario:
Consigne $13,937.50 en 30 días para satisfacer los honora-rios de abogado incurridos por la parte demandada en prepa-rarse para el juicio en su fondo en el cual la parte demandante se negó a desfilar la prueba necesaria para adjudicar su causa de acción. El incumplimiento de esta Orden conllevará la des-*1024estimación de la Demanda con perjuicio. ... (Énfasis suplido.(11)
Así las cosas, el peticionario recurrió de esa orden al Tribunal de Apelaciones, pero ese foro denegó la expedición del recurso en junio de 2010. Específicamente, el Tribunal de Apelaciones indicó que el foro de instancia no erró al exigirle a la abogada del señor Pérez Torres que se comen-zara con el desfile de prueba. Fundamentó que “conside-rando que la postura de dicha parte causó el retraso injus-tificado de la celebración del juicio de autos, y ciertamente gastos legales innecesarios para la Academia y para la parte interventora, resolvemos que el tribunal de instancia no cometió el error imputado”. (12)
Inconforme con la decisión del Tribunal de Apelaciones, el 6 de agosto de 2010, el señor Pérez Torres presentó un recurso de certiorari ante esta Curia. En particular, el pe-ticionario señaló que el Tribunal de Apelaciones cometió los dos errores siguientes:

(1) al considerar que las sanciones económicas impuestas no son excesivas y que el foro de instancia tiene absoluta discre-ción para la imposición de las mismas, y

(2) al determinar que el peticionario debía comenzar el juicio sin que se hubiese finalizado el descubrimiento de prueba. Pe-tición de certiorari, pág. 10.
Así, pues, el señor Pérez Torres solicitó la revocación de la decisión del Tribunal de Apelaciones, la eliminación o reducción de la sanción económica impuesta y la continua-ción de los procedimientos en el tribunal de instancia, para que así se pudiera culminar el descubrimiento de prueba.
Más adelante, el 24 de agosto de 2010 el tribunal de instancia emitió una orden en la que dispuso lo siguiente:
Vista la “MOCION CONSIGNANDO PAGO DE SANCIO-NES Y SOLICITANDO ORDEN” presentada por la parte de-mandante el 17 de agosto de 2010, disponemos como sigue:
*1025Se aprueba la consignación. Expídase un cheque a nombre de la parte demandada Academia del Perpetuo Socorro por la totalidad de lo consignado. Señalamos una Conferencia a cele-brarse el 27 de octubre de 2010 a las 3:00 p.m. para re-estructurar los procedimientos. (Enfasis suprimido.)(13)
A raíz de esta determinación del foro de instancia, el 1 de septiembre de 2010, el peticionario presentó una moción en auxilio de jurisdicción mediante la cual nos solicitó la paralización de esa orden, ello para evitar la disposición de los fondos consignados ($13,937.50) y que se convirtiera en académica cualquier decisión de este Foro.
Mediante Resolución de 28 de septiembre de 2010, este Tribunal ordenó lo siguiente: (1) la paralización de los efec-tos de la orden emitida el 24 de agosto de 2010 para que se expidiera el cheque por $13,937.50 a favor de la Academia, (2) la continuación de los procedimientos en el foro de ins-tancia mientras resolvíamos la controversia ante nuestra consideración, y (3) que la parte recurrida mostrara causa por la cual no debíamos revocar la decisión del Tribunal de Apelaciones.
Entonces, en octubre de 2010 la parte recurrida pre-sentó una moción en cumplimiento de orden en la que in-dicó que tanto el foro de instancia como el Tribunal de Ape-laciones habían incurrido en grave error al determinar que la suma de $13,937.50 era una sanción económica sufi-ciente para condenar la actuación del peticionario, ello en lugar de desestimar la demanda con peijuicio e imponer el pago de honorarios de abogado, costas y otros gastos gene-rados durante el litigio.
Luego de evaluar el recurso de certiorari presentado por el señor Pérez Torres y la moción para mostrar causa de la parte recurrida, procedemos a resolver la controversia del caso de epígrafe.
*1026II

Las sanciones en la litigación civil

En nuestro ordenamiento procesal civil existen varias reglas que confieren a los tribunales la autoridad de impo-ner sanciones. En particular, están las Reglas 37.3 y 44.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), vigen-tes a la fecha en que el tribunal de instancia emitió la orden recurrida. Estas tienen sus equivalentes en las Re-glas 37.7 y 44.2 de Procedimiento Civil de 2009 (32 L.P.R.A. Ap. V). Veamos.
La Regla 37.3 de Procedimiento Civil de 1979, supra, indicaba que si una parte incumple con una orden del tribunal, no comparece, se niega a participar o comparece sin estar preparado —ya sea a una conferencia preliminar al juicio o a la conferencia entre abogados— el tribunal podría (1) desestimar la demanda, (2) eliminar las alegaciones del demandado, (3) condenar al pago de costas y honorarios de abogado o (4) dictar una orden que fuese justa. Por su parte, la Regla 37.7 de Procedimiento Civil de 2009, supra, dispone que si una parte o su abogado incumple con los términos y señalamientos de esa regla, o incumple con cualquier orden del tribunal para el manejo del caso, sin que medie justa causa, entonces el tribunal impondrá a la parte o a su abogado la sanción económica que corresponda.
Por otro lado, la Regla 44.2 de Procedimiento Civil de 1979, supra, señalaba que el tribunal podría “imponer costas interlocutorias a las partes, y sanciones económicas en todo caso y en cualquier etapa a una parte y a favor del Estado por conducta constitutiva de demora, inacción, abandono, obstrucción o falta de diligencia en perjuicio de la eficiente administración de la justicia”. (Enfasis *1027suplido.(14) Como ha expresado esta Curia, el propósito de esta regla es “proveer al tribunal un instrumento adicional para agilizar los procedimientos y de esta manera evitar la demora y congestión en los tribunales”. Lluch v. España Service Sta., 117 D.P.R. 729, 748-749 (1986).
Por su parte, la actual Regla 44.2 de Procedimiento Civil de 2009, supra, establece, en lo pertinente, lo siguiente:
El tribunal podrá imponer costas interlocutorias a las par-tes y sanciones económicas en todo caso y en cualquier etapa a una parte o a su representante legal por conducta constitutiva de demora, inacción, abandono, obstrucción o falta de diligen-cia en perjuicio de la eficiente administración de la justicia. El pago por tales conceptos se llevará a cabo por medios electró-nicos o cualquier otro método o instrumento que el Juez Pre-sidente o Jueza Presidenta del Tribunal Supremo adopte, en coordinación con el Secretario o Secretaria de Hacienda. Las cantidades recaudadas por sanciones económicas impuestas a las partes o a sus abogados(as) ingresarán al Fondo Especial de la Rama Judicial creado mediante [la Ley Núm. 235 de 12 de agosto de 1998, según enmendada,] para ser utilizados de la forma y para los fines allí dispuestos. (Enfasis suplido.)
De lo anterior surge que el tribunal puede tomar dos acciones correctivas interlocutorias. En primer lugar, puede imponer, en ciertas circunstancias, costas interlocu-torias a favor de una parte para reembolsar un gasto ex-traordinario innecesario en el que tuvo que incurrir a causa de la otra parte. En segundo lugar, como ocurrió en este caso, el tribunal puede imponer sanciones económicas interlocutorias. Como se deduce claramente del texto, la nueva regla añadió, en primer lugar, el que tales sanciones económicas se podrán imponer no solo a las partes, sino ahora también a los abogados. Además, la regla señala que *1028las cantidades recaudadas por tales sanciones económicas ingresarán ahora al Fondo Especial de la Rama Judicial, para que estas sean utilizadas conforme a los fines dis-puestos en la Ley Núm. 235 de 12 de agosto de 1998, según enmendada. Finalmente, la regla expone que las sanciones que se impongan al Estado o sus agencias, corporaciones o instrumentalidades se concederán a favor de la parte con-traria en el pleito. Con relación a esto último, el Comité Asesor Permanente de Reglas de Procedimiento Civil pro-puso el siguiente lenguaje para la Regla 44.2:
El tribunal podrá imponer costas interlocutorias a las par-tes, y sanciones económicas en todo caso y en cualquier etapa a una parte y a favor del Estado o sanciones económicas contra el Estado y a favor de una parte, por conducta constitutiva de demora, inacción, abandono, obstrucción o falta de diligencia en perjuicio de la eficiente administración de la justicia. (En-fasis en el original.(15)
En los comentarios a la mencionada regla, el Comité Asesor Permanente indicó que “[la] regla se enmendó a los fines de aclarar que el Estado también está sujeto a ser sancionado por conducta constitutiva de demora, inacción, abandono, obstrucción o por falta de diligencia, ya que el Comité consideró que este también tiene un deber de pro-mover y cooperar con la solución rápida de los litigios, por lo que deberá asumir las consecuencias de su incumplimiento”.(16)
De manera que, ni la regla vigente al momento de darse las circunstancias procesales que nos ocupan ni la regla actual permiten la imposición de una sanción interlocuto-ria a una parte cuando tal sanción es pagadera a la parte contraria en el pleito. La actual Regla 44.2 solo concede tal instancia cuando la sanción se le impone al Estado.
*1029III
En vista de que mediante nuestra resolución de 28 de septiembre de 2010 ordenamos la continuación de los pro-cedimientos en el foro de instancia, pues solo teníamos que resolver el asunto colateral relacionado con la orden de consignación de $13,937.50 para satisfacer los honorarios de abogado incurridos por la parte recurrida, resulta inne-cesario discutir el segundo error planteado por el señor Pérez Torres.
Así las cosas, solo corresponde atender el primer seña-lamiento de error, el cual se circunscribe a determinar si el tribunal de instancia tenía la autoridad para imponer una sanción económica interlocutoria al peticionario a favor de la parte contraria en el pleito. ¿Fue válida la actuación del foro de instancia? Determinamos que no. Veamos.
Según surge del expediente, a través de una orden de 6 de abril de 2010 el foro de instancia indicó que no permiti-ría el desfile de prueba a menos que el señor Pérez Torres pagara todos los honorarios de abogado en los que hubiera incurrido la parte recurrida en la preparación para el juicio en su fondo. Como parte de esa determinación, el tribunal de instancia le ordenó a la parte recurrida que proveyera un desglose de los honorarios incurridos y presentara el informe de honorarios de abogado en el término de diez días. En particular, el lenguaje del foro de instancia fue el siguiente: “Provea la parte demandada un desglose de los honorarios incurridos para exigir el pago de los mismos como sanción a la parte demandante.” (Enfasis suplido.(17)
Posteriormente, el 28 de abril de 2010, el foro de instan-cia le ordenó al peticionario que mostrara causa por la cual no procedía la desestimación de su demanda con perjuicio o, en la alternativa, que se le ordenara pagar los honora-rios de abogado invertidos por la parte demandada, lo que ascendía a $13,937.50.
*1030El señor Pérez Torres presentó su moción en cumpli-miento de orden, mas el 12 de mayo de 2010, el tribunal de instancia emitió la orden recurrida. En esta claramente se dispuso que el peticionario tenía que consignar la suma de $13,937.50 “para satisfacer los honorarios de abogado in-curridos por la parte demandada en preparase para el jui-cio en su fondo”.(18)
Luego de examinar en conjunto las órdenes emitidas por el foro de instancia el 6 de abril de 2010, el 28 de abril de 2010 y el 12 de mayo de 2010 (la orden recurrida), se puede deducir razonablemente que estamos ante una situación de sanciones económicas interlocutorias impuestas a una parte a favor de la parte contraria en el pleito. Ello se puede colegir de la orden emitida el 6 de abril de 2010 cuando el tribunal de instancia indicó lo siguiente:
Provea la parte demandada un desglose de los honorarios incurridos para exigir el pago de los mismos como sanción a la parte demandante [al] negarse a desfilar la prueba para sos-tener sus alegaciones a pesar de que el Tribunal de Apelacio-nes denegó la moción en auxilio de jurisdicción presentada ante ese foro y después de las múltiples advertencias del Tribunal de las consecuencias de su negativa a continuar los pro-cedimientos según previamente pautados. La parte deman-dada debe someter informe de honorarios de abogado en diez días. (Énfasis suplido.(19)
Del lenguaje utilizado por el tribunal de instancia en las tres órdenes mencionadas se deduce que la intención de ese foro era sancionar al peticionario debido a que este “se negó a desfilar la prueba necesaria para adjudicar su causa de acción”.(20) Esto es, el foro de instancia impuso una sanción económica interlocutoria al señor Pérez Torres e indicó que sería para “satisfacer los honorarios de abo-gado incurridos por la parte demandada en prepararse para el juicio en su fondo”.(21)
*1031Primero, es importante enfatizar el hecho de que la Re-gla 44.2 de Procedimiento Civil de 1979, supra, no contem-plaba la imposición de una sanción económica interlocuto-ria a una parte a favor de la parte contraria en el pleito. En esta regla, vigente a la fecha en que se dictó la orden recu-rrida, se establecía que el tribunal podía imponer sancio-nes económicas “en todo caso y en cualquier etapa a una parte y a favor del Estado”. Pero en este caso, el foro de instancia no expresó que sería una sanción económica in-terlocutoria a favor del Estado, sino que sería para satisfa-cer los honorarios de abogado incurridos por la parte ad-versa, la parte recurrida. Por lo tanto, la actuación del Tribunal de Primera Instancia no encuentra fundamento en la Regla 44.2 de Procedimiento Civil de 1979, supra.
Segundo, tampoco puede la actuación del foro de instan-cia fundamentarse en la Regla 37.3 de Procedimiento Civil de 1979, supra, pues la sanción impuesta por ese tribunal no fue debido a que el peticionario no compareciera, se ne-gara a participar o compareciera sin estar preparado, ya fuera a la conferencia preliminar al juicio o a la conferencia entre abogados.
Resolvemos, pues, que en este caso la sanción económica interlocutoria impuesta por el foro de instancia al peticio-nario a favor de la parte contraria en el pleito, es improcedente.
IV
Por las razones antes expresadas, este Tribunal expide el recurso de “certiorari”, revoca la determinación emitida por el Tribunal de Apelaciones y, a su vez, deja sin efecto la orden dictada por el Tribunal de Primera Instancia. Pro-cede, entonces, la devolución al señor Pérez Torres de los fondos ascendentes a $13,937.50 que este consignó en la Secretaría del Tribunal de Primera Instancia, Sala de San Juan.

Se dictará sentencia de conformidad.

*1032La Juez Asociada Señora Rodríguez Rodríguez hace constar la expresión siguiente:
Concurro con el resultado por entender que en este caso no procedía la sanción impuesta por el Tribunal de Primera Instancia. No obstante, difiero del razonamiento de este Tribunal porque considero que los jueces tienen la facultad de imponer sanciones no solamente a favor del Estado, sino a favor de una de las partes, en aquellas circunstancias en que ello sea necesario para garantizar una administración efi-ciente de la justicia. Esto, como corolario del poder de los jue-ces para tomar medidas dirigidas a mantener el orden en los procedimientos y procurar el cumplimiento de sus providencias. Art. 2.017 de la Ley de la Judicatura, Ley Núm. 201-2003 (4 L.P.R.A. sec. 24o).
Además, sostengo que aunque las Reglas de Procedimiento Civil de 1979, aplicables en este caso, no mencionan expresa-mente que los tribunales puedan imponer sanciones a una parte a favor de otra, nuestro ordenamiento procesal civil es lo suficientemente flexible como para contemplar una sanción de este tipo. Véanse: Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679 (1987); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T.2, pág. 740.
Estimo, además, que si el Tribunal de Apelaciones está fa-cultado para sancionar económicamente a una parte a favor de otra parte, cuando determine que el recurso ante su consi-deración es frívolo, que se presentó para retrasar los procedi-mientos, o que existe conducta constitutiva de demora, aban-dono, obstrucción o falta de diligencia, Art. 4.008 de la Ley Núm. 201-2003 (4 L.P.R.A. see. 25), igual facultad debemos reconocer al Tribunal de Primera Instancia. Después de todo, es este último quien enfrenta, junto a la parte afectada, los perjuicios ocasionados por la conducta que da paso a la sanción.
La Jueza Asociada Señora Pabón Charneco emitió una opinión disidente, a la cual se une el Juez Asociado Señor Feliberti Cintrón. El Juez Asociado Señor Rivera García no interviene.
*1033— O —

 El Tribunal de Apelaciones tituló su decisión como una “Sentencia”, cuando en realidad esta constituye una “Resolución” conforme a la Regla 11(C) del Reglamento del Tribunal de Apelaciones, 4 L.P.R.A. Ap. XXII-A. En este caso el foro ape-lativo denegó la expedición del auto solicitado, por lo que esa determinación final se denomina “Resolución”.


 Según consta del expediente, el incidente de remoción ocurrió en 1995 y el señor Pérez Torres era el único con patria potestad sobre las menores ante el falle-cimiento de la madre de estas. Véase el Apéndice de la petición de certiorari, págs. 51-52. Valga mencionar que para la fecha cuando se presentó la demanda, las hijas del señor Pérez Torres eran mayores de edad.


 Apéndice de la Petición de certiorari, pág. 66.


 En su Resolución de 28 de abril de 2009, el Tribunal de Apelaciones señaló lo siguiente: “Conforme surge del expediente, la deposición fue tomada en la fecha acordada en el TPI.” Apéndice de la Petición de certiorari, pág. 72.


 Apéndice de la Petición de certiorari, pág. 68.


 íd., pág. 83.


 Apéndice de la Petición de certiorari, pág. 102.


 Según surge de la solicitud de reconsideración, la parte demandada incluyó un desglose de los servicios profesionales rendidos en la preparación para la vista en su fondo. Véase el Apéndice de la Petición de certiorari, pág. 108.


 Apéndice de la Petición de certiorari, pág. 120.


 íd., pág. 119. Esa orden expresa lo siguiente:
“Muestre causa la parte demandante por l[a] cual no debemos acceder a lo aquí solicitado o, en la alternativa, que se le ordene pagar los honorarios de abogado invertidos por la parte demandada en la preparación de un juicio que no se pudo celebrar por su negativa a desfilar la prueba, lo que ascendía a $13,937.50. Tiene diez días”. íd., pág. 120.


 Apéndice de la Petición de certiorari, pág. 39.


 íd., págs. 10-11.


 Véase Moción urgente en auxilio de jurisdicción presentada el 1 de septiem-bre de 2010 por el señor Pérez Torres.


 En referencia a la Regla 44.2 de Procedimiento Civil de 1979, supra, el tratadista José A. Cuevas Segarra nos expresa que “[l]a peculiaridad de esta regla es que la sanción que se impone no es a favor de la parte adversa, sino del Estado Libre Asociado de Puerto Rico ...”. (Énfasis suplido.) J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Pubs. J.T.S., 2000, T. II, pág. 740.


 Valga aclarar que este lenguaje propuesto por el Comité Asesor Permanente de Reglas de Procedimiento Civil fue modificado y la regla se aprobó con un lenguaje diferente.


 Véase Secretariado de la Conferencia Judicial y Notarial, Informe de Reglas de Procedimiento Civil, marzo de 2008, pág. 530.


 Apéndice de la Petición de certiorari, pág. 102.


 íd, pág. 39.


 íd, pág. 102.


 íd, pág. 39.


 íd.